IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00426-CV

        IN RE LEGADO EXCAVATION AND CONSTRUCTION, LLC


                               Original Proceeding
                                 ______________

                          From the 278th District Court
                             Madison County, Texas
                            Trial Court No. 22-17379


                          MEMORANDUM OPINION

        The Petition for Writ of Mandamus filed on December 21, 2022 by Relator

Legado Excavation and Construction, LLC is denied.

        Relator’s Motion for Temporary Relief filed on December 21, 2022 is denied as

moot.



                                        MATT JOHNSON
                                        Justice
Before Justice Johnson, and
       Justice Smith 1
Petition denied; motion denied
Opinion issued and filed December 28, 2022
[CV06]




1
 Chief Justice Gray has recused himself from participation in this case. TEX. CODE JUD. CONDUCT, Canons
1,2, and 3, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. B; TEX. R. APP. P. 16.2; and TEX. R. CIV.
P. 18b(b)(1).


In re Legado Excavation and Construction, LLC                                                           Page 2